DETAILED ACTION
The Examiner acknowledges the amendments received 04 March 2022. Claims 3, 6 and 15 are cancelled; claims 13-14 and 16-21 are withdrawn; claims 1-2, 4-5, 7-12 and 22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed 04 March 2022 have been fully considered but they are not persuasive. As an initial matter, the Examiner acknowledges that the rejection under 35 USC 103(a) did, as the Applicant point out, contain a typo. This has been corrected below, and the Examiner apologizes for any confusion this caused.
The Applicant argues (page 8, “Remarks”) “the component in FIG. 3 of Pike that the Office asserts is akin to the recited "deflectable member" is actually the tip electrode. As claims 1 and 13 recite that the "deflectable member" is proximal of the tip electrode, the tip electrode in Pike cannot be akin to the recited "deflectable member."”
The Examiner respectfully disagrees. The term “proximal” is relative and not structural, and the Examiner provided the annotated Figure 3 previously, and below in the prior art rejection, to aid in the explanation of the relative location of each of the elements. As such, the Examiner notes that the exact wording of the claim is that the deflectable member(s) extend “along a first segment of [a] longitudinal axis of the distal section proximal of the tip electrode”. The quoted segments of Pike indeed show that the components of the lead are on a distal section of the lead, but the only relative position in the claims are that the deflectable member is proximal to the tip electrode. The Examiner’s position, here and previously in the prior art rejection, is that absent any other limitation as to the relative position of the claim elements, any line that bisects any section of the distal end of the lead will have a proximal end and a distal end, and that Pike’s system therefore anticipates the invention as claimed.
The Applicant further argues (page 9, “Remarks”) “As can be seen in Applicant's above annotated reproduction of Pike's FIG. 3, the location sensor 70 (which the Office asserts is akin to the recited coil sensor) is not carried on an outer surface of a support member. Instead, Pike discloses that the location sensor 70 is mounted within the distal end in a blind hole in the tip electrode.”
The Examiner respectfully disagrees with this assessment of Pike. In the citation provided by the Applicant, and previously cited by the Examiner, Pike discloses that the location sensor is partly within a blind hole. Referring again to the annotated Figure 3, the Examiner notes that the support member as interpreted by the Examiner, contains the lead including the axis 19 of the original Figure, and components 72, 34, 40-- along the axis depicted by the arrow added by the Examiner. Coil 70 is shown on an outer surface of the support member at least along the axis that is perpendicular to the one added by the Examiner, such as parallel to axis 5 of the original Figure, which is shown by the circles added by the Examiner.
With regards to the amendments to the claims, corresponding to cancelled claim 3, the Applicant argues again that the sensor 70 is not on the outer surface, but does not specifically address the addition of the word “wound”. As such, the previous arguments above are relevant here, and again sensor 70 is a coil that is wrapped around the axis as previously noted in the prior art rejection, presented here in independent form below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 4-5, 7-12 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pike, Jr. et al (U.S. 7,207,989). Pike discloses (Figures 1-3) an elongated catheter body (10); a distal section (col. 4, lines 4-17) distal the catheter body, the distal section having a longitudinal axis and a composite construction comprising: a tip electrode (32); at least one deflectable member (see annotated Figure 3, below) extending along a first segment of the longitudinal axis of the distal section proximal of the tip electrode; and at least one support member (see annotated Figure 3, below) extending along a second segment of the longitudinal axis of the tip electrode such that the at least one deflectable member and the at least one support member are arranged in an alternating sequence along the longitudinal axis of the distal section, each support member carrying a generally cylindrical ring electrode (38; col. 4, lines 55-60), and a coil sensor (70; col. 10, lines 20-55) wound (as depicted in Figure 3, sensor 70 is shown as between an outer surface 47 of the distal shaft 14, and the ring electrode 38. Since 70 is disclosed to be a coil or coils, this constitutes the invention as claimed) on an outer surface of the support member, the coil sensor being carried on the support member between the outer surface of the support .

    PNG
    media_image1.png
    585
    886
    media_image1.png
    Greyscale

Regarding claim 2, Pike discloses (col. 6, lines 9-23) the distal section being configured with a distal irrigation fluid path (46) extending axially through the at least one deflectable member and the at least one support member to deliver irrigation fluid to the respective ring electrode and the tip electrode.
Regarding claim 4, the Examiner notes that sensor 70, in Figure 3, is depicted as within a “blind hole” 55, which constitutes the groove as claimed.
Regarding claim 5, the Examiner notes that sensor 70, in Figure 3, is depicted as within a “blind hole” 55, which constitutes the groove as claimed.
Regarding claims 7-8, Pike discloses (Figure 6) a gap reservoir (33) including an irrigation passage as claimed.
Regarding claim 9, Pike discloses (col. 4, lines 18-33) a lead wire lumen (26), a puller wire lumen (22), and a sensor cable lumen (28).
Regarding claim 10, Pike discloses (col. 4, lines 18-33) a lead wire lumen (26), a puller wire lumen (22), and a sensor cable lumen (28).
Regarding claim 11, Pike discloses (col. 6, lines 24-41) a shell defining a chamber, the shell having at least one fluid port; and an internal member carrying a tip location sensor, the internal member having a diffuser to diffuse fluid entering the chamber.
Regarding claim 12, Pike discloses (col. 6, lines 24-41) the distal section further comprising a distal irrigation tubing lining the distal irrigation fluid path.
Regarding claim 22, the Examiner notes that the path 46 of the needle does not expose the ring electrode 38 to fluid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-14 and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pike, Jr. et al (U.S. 7,207,989). Pike discloses the claimed invention except for a plurality of deflectable members and a plurality of support members. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a plurality of these parts in alternating arrangement, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See MPEP § 2144.04.
Regarding claim 14, Pike discloses (col. 6, lines 9-23) the distal section being configured with a distal irrigation fluid path (46) extending axially through the at least one deflectable member and the at least one support member to deliver irrigation fluid to the respective ring electrode and the tip electrode.
Regarding claim 16, the Examiner notes that sensor 70, in Figure 3, is depicted as within a “blind hole” 55, which constitutes the groove as claimed.
Regarding claims 17-18, Pike discloses (Figure 6) a gap reservoir (33) including an irrigation passage as claimed.
Regarding claim 19, Pike discloses (col. 4, lines 18-33) a lead wire lumen (26), a puller wire lumen (22), and a sensor cable lumen (28).
Regarding claim 20, Pike discloses (col. 4, lines 18-33) a lead wire lumen (26), a puller wire lumen (22), and a sensor cable lumen (28).
Regarding claim 21, Pike discloses (col. 6, lines 24-41) the distal section further comprising a distal irrigation tubing lining the distal irrigation fluid path.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792